Treating the evidence submitted by the plaintiff in connection with the map and photographs of the damaged car in the most favorable aspect of which it is reasonably susceptible and according to the evidence every favorable inference of fact that might be reasonably drawn from it and giving reasonable credit to the evidence offered by the plaintiff in *Page 698 
the absence of explanation or contradiction, we think the jury might reasonably have found that defendant was negligent in one of the ways alleged in the complaint and that his negligence was the proximate cause of the injury to plaintiff's car, to which plaintiff did not materially contribute. The nonsuit was wrongly granted. Hoyt v. Connecticut Co., 107 Conn. 160,139 A. 647; Fritz v. Gaudet, 101 Conn. 52, 124 A. 841.
   There is error and a new trial is ordered.